OPINION

Per Curiam:

Joseph M. Kadans, found to be the alter ego of the Trustees of the Church of Universology, Inc., Bernadean University, claims to have been unfairly treated by the Commission on Postsecondary Institutional Authorization when the Commission denied him a license to operate a postsecondary educational institution in the State of Nevada.
The district court sustained the Commission’s action, and also enjoined the Trustees of the Church of Universology, Inc., Bernadean University, and Kadans from issuing degrees until qualified as a degree granting institution. This appeal followed.
The court has reviewed the proceedings, briefs and record and after hearing oral argument has determined that there is no merit to this appeal. Bradley v. Bradley, 95 Nev. 201, 591 P.2d 663 (1979).
Affirmed.